Election/Restrictions
Claims 1-9 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that claims recite “wherein the substrate comprises a touch area and a non-touch area on at least one side of the touch area, the touch layer is on the touch area, the bonding layer is on the non-touch area, and the metal wire extends from the touch area to the non-touch area, and wherein a width of the notch in a length direction of the insulating light-shielding strip gradually increases along a direction from the touch area to the non-touch area” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 
The closest prior art (Lin et al. (US 2016/0117032); Hong et al. (US 2013/0100039); Baek et al. (US 2020/0089347); Hagihara (US 2017/0228073); Jeong (US 2020/0159383); Lu et al. (US 2020/0382739); Lee et al. (US 2004/0241904)) discloses a touch screen comprising an insulating light-shielding strip covering a portion of a metal wire exposed by a notch, however, fail to teach of the specifically claimed features as highlighted above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG ZHOU/Primary Examiner, Art Unit 2623